Citation Nr: 1137170	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  01-05 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack


INTRODUCTION

The Veteran served on active duty from October 1979 to January 1980, with additional service in the National Guard, to include active duty for training (ACDUTRA), from June 1998 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2000 rating decision in which the RO, inter alia, denied service connection for neck pain.  In February 2001, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2001, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2001.

In June 2003, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record. 

In September 2004, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claim (as reflected in an October 2007 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In August 2008, the Veteran was informed that the VLJ who conducted the June 2003 Board hearing was no longer employed by the Board.  In a statement received in September 2004, the Veteran requested a Board hearing before another VLJ.  In September 2008, the Board remanded the issue on appeal for such hearing to be conducted.

In January 2011, the Veteran testified during a Board hearing before the undersigned VLJ at the RO.  A transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

In this case, the Veteran contends that a current neck disability is the result of an in-service motor vehicle accident that occurred on July 8, 1998, during a period of ACDUTRA.  Records reflect that on that date, the Veteran was involved in a motor vehicle accident as a passenger in a vehicle that fell into a ground hole.  A July 11, 1998, statement of medical record indicates that, at the time of the accident, the Veteran "got hurt on his back."  In a sworn statement regarding the accident, the Veteran stated that, during the accident, his back hit a mounting ring, and that he subsequently began having pain in the lower back.  He further stated that, some days later, the pain became worse and began to affect his arms and waist, which led him to seek medical treatment on July 11, 1998.

In the September 2004 remand, the Board instructed that the Veteran be scheduled for a VA examination to determine whether a current neck disability was due to his period of ACDUTRA.  Specifically, the individual designated to examine the Veteran was to determine whether any current neck disability existed, and, if so, whether any such diagnosed disability was the result of the July 1998 injuries incurred during ACDUTRA. 

The Veteran underwent VA examination in September 2005.  The report of that examination reflects that the VA examiner at the time reviewed the claims file, including service treatment records, and noted a July 1998 medical statement indicating that the Veteran reported that he had low back pain after hurting his back in the automobile accident.  The examiner also noted an April 1999 medical report indicating that the Veteran had fallen at work and had hit his back and neck.  After examining the Veteran and reviewing cervical spine x-rays, the examiner gave diagnoses of cervical myositis and spondylosis.  The examiner opined that cervical myositis and spondylosis were not likely a result of back injury during service, but more likely related to the work accident of 1999 and age-related changes.  The examiner noted that, at the time of injury in 1998, there was no documented of complaints of neck pain or trauma to the cervical region, and that the Veteran had a history of nonservice trauma at work in 1999, and had been subsequently treated for claims of neck and back pain.  

The record reflects that on April 19, 1999, the Veteran suffered a workplace accident when he hit himself with a bathtub, and was subsequently diagnosed with vertigo, and contusions of the head, back, right leg, and shoulder.  However, private treatment records reflect that, on July 21, 1998, the Veteran was treated for complaints of upper extremity numbness, which he reported having since about one month prior.  Also, in October 1998, the Veteran was treated for numbness in the upper and lower extremities.  In December 1998, the Veteran was treated for complaints of low back pain, and cramps and numbness in both arms.  Furthermore, during treatment on April 5, 1999, less than a year after the July 8, 1998, in-service motor vehicle accident, but prior to the Veteran's April 19, 1999, workplace accident, the Veteran reported cervical pain and pain in the arms, and, at that time, referenced his participation in the National Guard.

In this regard, the September 2005 VA examiner, in rendering her opinion, and explaining that there was no documentation at the time of injury in 1998 of complaints of neck pain or trauma to the cervical region, did not address the Veteran's complaints of upper extremity numbness, beginning only weeks after the Veteran's July 8, 1998, in-service accident, and continuing thereafter.  Also, while the examiner stated that cervical myositis and spondylosis were not likely a result of back injury during service, and more likely related to the April 19, 1999, workplace accident and age-related changes than the July 8, 1998, accident, she did not address or discuss the Veteran's reports of neck pain and arm pain, with reference by the Veteran to his National Guard service, during treatment on April 5, 1999, prior to such workplace accident.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Veteran's entire claims file should be forwarded to the September 2005 VA examiner for an addendum opinion.  Such opinion should specifically address the July 21, 1998, to April 5, 1999, treatment records indicating complaints of numbness, cramps, and pain in the upper extremities, as well as the April 5, 1999, treatment records indicating that the Veteran reported cervical pain and pain in the arms and that he referenced his participation in the National Guard.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The RO should arrange for the Veteran to undergo further examination only if the prior examiner is not available, or cannot provide the requested opinion without first examining the Veteran.  

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection for a neck disability (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Also, while the matter is on remand, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in September 2005 for an addendum opinion that addresses whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any cervical spine disability, to include cervical myositis and spondylosis, had its onset in or is medically related to his active military service, to include injuries incurred from his July 8, 1998, motor vehicle accident, while on ACDUTRA.

In rendering the requested opinion, the examiner should specifically consider and discuss the treatment records dated on July 21, 1998, and in October 1998 and December 1998, reflecting complaints of upper extremity numbness and cramps.  The examiner should also discuss the April 5, 1999, treatment record indicating that the Veteran reported cervical pain and pain in the arms, and that he referenced his participation in the National Guard.  The examiner should further discuss the report of the September 2005 VA examination.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA cervical spine examination, by an appropriate physician, to obtain the above-requested medical opinion.  The entire claims file must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should set forth all examination findings (if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


